JUDGMENT

RlDGWAY, Judge:
This action having been duly submitted for decision; and the Court, after due deliberation, having rendered a decision herein, imposing a civil penalty of $73,867.36 and awarding Plaintiff interest and costs (see Slip Op. 03-77, 27 CIT_(June 30, 2003)); and
Upon consideration of Plaintiff’s Notice of Filing and Proposed Final Judgment Order, as well as Plaintiff’s Bill of Costs Against New-Form Manufacturing Company, Ltd., and Position on the Award of Pre-Judgment Interest; and
In light of Plaintiff’s responses to the questions posed in the Court’s letter of October 15, 2003, as well as Plaintiff’s other representations in the course of the October 20, 2003 teleconference with the Court in this matter; and
Noting the absence of any opposition or other comment by Defendant;
Now, therefore, in conformity with Slip Op. 03-77, it is hereby
ORDERED, ADJUDGED and DECREED that Plaintiff recover from Defendant $73,867.36 in penalties; and it is further
ORDERED, ADJUDGED and DECREED that Plaintiff recover from Defendant $1,612.26 for costs incurred in this matter; and it is further
ORDERED, ADJUDGED and DECREED that Defendant pay to Plaintiff post-judgment interest on the sums awarded as penalties and costs, in accordance with 28 U.S.C. § 1961, from the date of this Judgment to the date of payment; and it is further
ORDERED, ADJUDGED and DECREED that this action be, and it hereby is, dismissed.